WISS, Judge
(concurring):
As the concurring opinion of Judge Cox points out, the matter of corroborating evidence, independent of a confession or admission, actually involves two issues: The quantity and quality of the independent evidence sufficient to corroborate the confession for purposes of admissibility of that confession; and the quantity and quality of such evidence that will be sufficient, along with the confession, to sustain a conviction in a contested trial. See Smith v. United States, 348 U.S. 147, 75 S.Ct. 194, 99 L.Ed. 192 (1954); Opper v. United States, 348 U.S. 84, 75 S.Ct. 158, 99 L.Ed. 101 (1954).
Judge Cox’s views on the second question are stimulating and provoking, but that question is not in issue in this case. Accordingly, since that issue is complex and worthy of careful and focused study, I prefer to leave consideration of it for a case in which the matter is in issue.
The first issue, of course, is properly before the Court in this case, and I concur in the majority’s treatment of that issue under these facts. At the same time, I think it is appropriate here to record my view that our fundamental task in this area is to examine the probative quality of the proffered independent evidence to see if it truly is “corroborative.”
Mil.R.Evid. 304(g), Manual for Courts-Marital, United States, 1984, states that the independent evidence necessary to permit admissibility of a confession must “corroborate[ ] the essential facts admitted to justify sufficiently an inference of their truth.” The Random House College Dictionary at 302 (Rev.Ed.1980), defines “corroborate” as “to confirm; make more certain.” The majority opinions in both United States v. Rounds, 30 MJ 76(CMA), cert. denied, — U.S. ---, 111 S.Ct. 130, 112 L.Ed.2d 98 (1990), and United States v. Melvin, 26 MJ 145 (CMA 1988), illustrate situations in which—though the independent evidence was not sufficient, alone, to prove the charged misconduct beyond a reasonable doubt—the independent evidence did “confirm” and “make more certain” the truth of the confession’s reliability.
The separate opinion of then-Chief Judge Everett in Rounds contains a good discussion (30 MJ at 83-84) of what I perceive to be this search for trustworthiness of a confession by probative independent evidence—evidence which, because of what it corroborates, will lead one to conclude logically that the whole confession is true. While the quantity of the independent evidence need only be “slight” (id. at 83) to permit admission of the confession, the quality of that evidence is the more critical focus as to the confession’s reliability and, thus, admissibility.